                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SHANNON SZUSZALSKI

              Plaintiff,

v.                                                         No. CV 19-250 KK/CG

RUDY FIELDS, et al.

              Defendants.

           ORDER GRANTING MOTION TO MODIFY SCHEDULING ORDER

        THIS MATTER is before the Court on the parties’ Joint Motion to Modify

Scheduling Order (the “Joint Motion”), (Doc. 66), filed August 19, 2019. In their Joint

Motion, the parties explain that a number of discovery disputes, including two Motions to

Compel and one upcoming Motion hearing, have delayed the parties’ scheduled

depositions. (Doc. 66 at 1-2). The parties therefore request the Court extend all current

discovery deadlines by sixty days, to permit the retained experts enough time to

complete their reports. Id. at 2. After reviewing the Joint Motion and the relevant

deadlines in this case, the Court finds the Joint Motion is well-taken and shall be

GRANTED.

        IT IS THEREFORE ORDERED that this case shall be placed on a 210-day

discovery track, instead of the previously designated 150-day discovery track. As

such:

        1. Discovery shall be completed by December 20, 2019;

        2. Motions relating to discovery shall be filed with the Court and served on

           opposing parties by January 13 2020;
       3. Plaintiff shall identify to all parties in writing any expert witness to be used by

          Plaintiff at trial and to provide expert reports pursuant to Fed. R. Civ.

          P. 26(a)(2)(B) no later than October 21, 2019;

       4. All other parties shall identify in writing any expert witness to be used by such

          parties at trial and to provide expert reports pursuant to Fed. R. Civ.

          P. 26(a)(2)(B) no later than November 19, 2019;

       5. Pretrial motions shall be filed with the Court and served on the opposing party

          by January 21, 2020;

       6. Counsel are directed to file a consolidated final Pretrial Order as follows:

          Plaintiff to Defendant on or before March 9, 2020; Defendant to the Court on

          or before March 23, 2020.

       No other dates or deadlines in this case are altered as a result of this Order,

including the presiding Judge’s Initial Pretrial Conference, (Doc. 38) (scheduled for July

24, 2020), Final Pretrial Conference, (Doc. 39) (scheduled for August 28, 2020), and

Jury Selection and Trial, (Doc. 40) (scheduled for September 21, 2020).

       IT IS SO ORDERED.



                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
